Simmons, G. J.
1. Where a case was twice continued on account of a pending proposition of settlement between the parties, and at the last continuance the court stated it would not again be continued for the same reason, it was not error in the court, when the case was called for trial at a subsequent term, to overrule the defendants' motion for a continuance, haded on the same ground, the motion being resisted by counsel for plaintiff.
2. There was, in view of the facts as found by the jury, no error in the charge of the court as to the form of the verdict in the case which *485could have injured the losing party; and there being sufficient evidence to support the verdict, the court did not err in refusing to grant a new trial.
Argued February 24,
Decided April 13, 1898.
Action of trespass, etc. Before Judge Hart. Laurens superior court. July term, 1897.
Ira 8. Chappell and II. P. Howard, for plaintiffs in error.
F. H. Burch, contra.

Judgment affirmed.


All concurring, except Cobb, J., absent.